Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 02/07/2022 has been entered. Claims 1, 5, 8, and 17 have been amended. Claims 1-19 remain pending in the application.

Drawings
3.	Figure 1 of the drawings is objected to. According to Figure 1 of original disclosure, light emitted from the light source 310 is fully shielded or blocked by the light shielding structure 320 and the photo sensor 200. Therefore, no light emitted from the light source 310 reaches the user finger, and it is impossible to detect a fingerprint as claimed (See Response to Arguments). 
Figure 7 of the drawings is objected to for the same reason. According to Figure 7 of original disclosure, light emitted from the light source 310 is fully shielded or blocked by the light shielding structure 320, the photo sensor 200, TFT 20, and OLED 400. Therefore, no light emitted from the light source 310 reaches the user finger, and it is impossible to detect a fingerprint as claimed (See Response to Arguments).
Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112 
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) 

Claim 4 recites the limitations “wherein the central region of the point light source comprises a region where an emission angle of the light emitted by the point light source being within a range between about -30° to about 30°, and wherein the diffusing structure is configured to shield the light emitted from the center region of the point light source or to scatter the light emitted from the center region to have an emission angle in a range of about -50° to about -40° or a range of about 40° to about 50°”, and claim 7 recites the limitations “wherein the diffusing structure further comprises a light shielding layer. an orthographic projection of the light shielding layer on the substrate at least partially overlaps the orthographic projection of the central region of the point light source on the substrate. and the orthographic projection of the light shielding layer coincides with an orthographic projection of the photosensitive element on the substrate”. 

    PNG
    media_image1.png
    397
    1407
    media_image1.png
    Greyscale

According to Figs. 1 and 7 of the drawings and the specification, light emitted from the light source 310 is fully shielded or blocked by the light shielding structure 320 and the photo sensor 200. Therefore, no light emitted from the light source 310 reaches the -30° to about 30° and the diffusing structure is configured to shield the light emitted from the center region of the point light source or to scatter the light emitted from the center region to have an emission angle in a range of about -50° to about -40° or a range of about 40° to about 50°. Since the point light source 310, the light shielding layer 320, and the photo sensor 200 are arranged in sequence, light emitted from the central region of the point light source 310 is fully shielded or blocked by the light shielding structure 320 and the photo sensor 200, and only light emitted within the emission angle from -50° to about -40° and from about 40° to about 50° may reach user finger. However, certain areas such as portions A and B of the user finger do not receive any light emitted from the point light source 310 and appears as dark spots in the fingerprint image. As a result, it is not possible to obtain a complete fingerprint. Therefore, claims 4 and 7 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art, at the time the application was filed, had possession of the claimed invention. Claims 5-10 are rejected as being dependent upon the rejected base claims.

6.	Claims 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
wherein the central region of the point light source comprises a region where an emission angle of the light emitted by the point light source being within a range between about -30° to about 30°, and wherein the diffusing structure is configured to shield the light emitted from the center region of the point light source or to scatter the light emitted from the center region to have an emission angle in a range of about -50° to about -40° or a range of about 40° to about 50°”, and claim 7 recites the limitations “wherein the diffusing structure further comprises a light shielding layer. an orthographic projection of the light shielding layer on the substrate at least partially overlaps the orthographic projection of the central region of the point light source on the substrate, and the orthographic projection of the light shielding layer coincides with an orthographic projection of the photosensitive element on the substrate”.

    PNG
    media_image1.png
    397
    1407
    media_image1.png
    Greyscale

According to Figs. 1 and 7 of the drawings and the specification, light emitted from the light source 310 is fully shielded or blocked by the light shielding structure 320 and the photo sensor 200. Therefore, no light emitted from the light source 310 reaches the user finger, and it is impossible to detect a fingerprint as claimed. Furthermore, applicant discloses that the central region of the point light source 310 has an emission angle within a range between about -30° to about 30° and the diffusing structure is configured to shield the light emitted from the center region of the point light source or to scatter the -50° to about -40° or a range of about 40° to about 50°. Since the point light source 310, the light shielding layer 320, and the photo sensor 200 are arranged in sequence, the light emitted from the central region of the point light source 310 is fully shielded or blocked by the light shielding structure 320 and the photo sensor 200, and only the light emitted within the emission angle from -50° to about -40° and from about 40° to about 50° may reach user finger. However, certain areas such as portions A and B of the finger do not receive any light emitted from the point light source 310 and appears as dark spots in the fingerprint image. As a result, it is not possible to obtain a complete fingerprint. Therefore, the claimed subject matters in claims 4 and 7 are not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 5-10 are rejected as being dependent upon the rejected base claims.

Claim Rejections - 35 USC § 102/103
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

10.	Claims 1-2 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being as anticipated by or, in the alternative, under 35 U.S.C. 103(a)  as obvious over Boer (US 20080121442 A1) and Momose (US 20040263966 A1).
Regarding claim 1, Boer (e.g., Figs. 3-4) discloses a fingerprint identification sensor (fingerprint identification sensor 300 or 400). comprising: a substrate (substrate 318); a photosensitive element (photo sensor 334) above the substrate (substrate 318); and a light source assembly, the light source assembly comprising a point light source (light source 346) and a diffusing structure (diffuser 312), the light source assembly (light source 346 and diffuser 312) is disposed below the photosensitive element (photo sensor 334), and the diffusing structure (diffuser 312) is disposed between the photosensitive element (photo sensor 334) and the point light source (light source 346).
Boer does not expressly disclose wherein the diffuser is configured to reduce intensity of light received by the photosensitive element from a center region of the point light source. However, it is well known in optics that a light diffuser is a structure that spreads or diffuses the light from a light source to all the directions from its central axis, as a result, the intensity is reduced from the central region of the light source. In other words, the claimed feature is an inherent optical characteristic of a light diffuser. The (e.g., Figs. 1-17) discloses a light diffuser (diffuser 1 shown in Figs. 1-10) is configured to reduce intensity of light received by the photosensitive element from a center region of the point light source (e.g., Figs. 14-17 show the light intensity is reduced from a center region of the point light source 102 as shown in Fig. 11 after the light is passed through the diffuser 1). Therefore, the combination of Boer and Momose teaches wherein the diffusing structure is configured to reduce intensity of light received by the photosensitive element from a center region of the point light source. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Momose to light diffuser of Boer. The combination/motivation would be to provide a diffuser to uniformly expand a light illumination for an optical fingerprint sensing.

Regarding claim 2, Boer in view of Momose discloses the fingerprint identification sensor according to claim 1, wherein the diffusing structure is configured to scatter or shield the light from the center region of the point light source (In optics, a light diffuser is a structure that spreads or diffuses the light from a light source to all the directions from its central axis, as a result, the intensity is reduced from the central region of the light source. In other words, the claimed feature is an inherent optical characteristic of a light diffuser. As another example, Momose’s Figs. 14-15 show the diffuser 1 as shown in Figs. 1-10 configured to scatter or shield the light from the center region of the point light source). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Momose to light diffuser of Boer for the same reason above.
(Figs. 3-4, 8, and 12) discloses wherein the photosensitive element (photo sensor 334) is a photodiode ([0043] and [0059]; photodiode). 

Regarding claim 15, Boer in view of Momose discloses the fingerprint identification sensor according to claim 14, Boer (Figs. 3-4, 8, and 12) discloses further comprising a data transmission circuit (e.g., Fig. 8; sensing circuit) which is electrically connected to the photodiode (photodiode 800). wherein the data transmission circuit comprises a control switch (control switch 612).

Regarding claim 16, Boer in view of Momose discloses a display apparatus (Boer, Figs. 1-12; display device), comprising the fingerprint identification sensor according to claim 1.

9.	Claim 3 and 11-13 are rejected under 35 U.S.C. 103 as unpatentable over Boer (US 20080121442 A1) in view of Momose (US 20040263966 A1).
Regarding claim 3, Boer in view of Momose discloses the fingerprint identification sensor according to claim 1, Momose (e.g., Figs. 1-17) discloses wherein the diffusing structure comprises at least a light shielding layer (e.g., Figs. 1-3 and [0045], [0047], and [0063]; light diffuser 1 comprising an opaque light shielding layer 3) or a concave lens (alternative limitation, therefore, it is interpreted as optional and is not treated on the merits, in addition, Momose discloses the light diffuser 1 comprising a concave lens 2 as shown in Figs. 1-4). Therefore, the combination of Boer and Momose teaches wherein the diffusing structure is configured to reduce intensity of light received by the photosensitive element from a center region of the point light source. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Momose to light diffuser of Boer. The combination/motivation would be to provide a diffusing structure to uniformly expand a light illumination for an optical fingerprint sensing.

Regarding claim 11, Boer in view of Momose discloses the fingerprint identification sensor according to claim 3, Boer (e.g., Figs. 3-4) discloses an orthographic projection of the point light source (light source 346) on the substrate is within an orthographic projection of the diffusing structure (diffusing structure 312) on the substrate, and Momose (e.g., Figs. 1-17) discloses wherein the diffusing structure comprises the concave lens (e.g., Figs. 1-4; concave lens 2). Therefore, the combination of Boer and Momose discloses an orthographic projection of the point light source (light source 346) on the substrate is within an orthographic projection of the concave lens (concave lens 2) on the substrate. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Momose to light diffuser of Boer. The combination/motivation would be to provide a diffusing structure to uniformly expand a light illumination for an optical fingerprint sensing.

Regarding claim 12, Boer in view of Momose discloses the fingerprint identification sensor according to claim 11, Boer (e.g., Figs. 3-4) discloses wherein an orthographic (photo sensor 334) on the substrate (substrate 318) does not overlap the orthogonal projection of the point light source (light source 346) on the substrate (substrate 318).

Regarding claim 13, Boer in view of Momose discloses the fingerprint identification sensor according to claim 12, Boer (e.g., Figs. 3-4) discloses wherein the photosensitive element (photo sensor 334) is at an interval between point light sources (light source 346).

10.	Claims 4-10 are rejected under 35 U.S.C. 103 as unpatentable over Boer (US 20080121442 A1) in view of Momose (US 2004 0263966 A1) and further in view of Cook (US 20150029718A1).
Regarding claim 4, Boer in view of Momose discloses the fingerprint identification sensor according to claim 2, both Boer and Momose disclose a point light source (Boer’s light source 346; Momose’s light source 102). In optics, a point light source  emits light in all direction including an emission angle from -30° to 30°. Boer and Momose disclose do not expressly disclose wherein the diffusing structure is configured to shield the light emitted from the center region of the point light source or to scatter the light emitted from the center region to have an emission angle in a range of about -50° to about -40° or a range of about 40° to about 50°. However, Cook (e.g., Figs. 3-7 and 9) discloses a point light source 110, wherein the central region of the point light source comprises a region where an emission angle of the light emitted by the point light source being within a range between about -30° to about 30° ([0020]; LED is a point light source, it is well known in the art that a LED has an emission angle including a range from -30° to about 30°, e.g., refer to Shyu (US 20170336049 A1; Figs. 1-8 and [0018], [0020], LED point light source), and a light diffusing structure (diffusing structures including diffuser 200 as shown Figs. 3, 6-7, and 9), wherein the diffusing structure is configured to shield the light emitted from the center region of the point light source or to scatter the light emitted from the center region to have an emission angle in a range of about -50° to about -40° or a range of about 40° to about 50° ([0026]-[0027]; the diffusing structures including diffuser 200 have a diffusion angle from 20°-60° and therefore are capable of scattering or diffusing the light emitted from the light source to have an emission angle in a range including -50° to -40° and 40° to 50°). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Cook to light diffuser of Boer in view of Momose. The combination/motivation would be to provide a diffusing structure to uniformly spread a light illumination for an optical fingerprint sensing.

Regarding claim 5, Boer in view of Momose and further in view of Cook discloses the fingerprint identification sensor according to claim 4, Boer (e.g., Figs. 3-4) discloses wherein the diffusing structure (diffuser 312) disposed on a bottom side (bottom side) of the photosensitive element (photo sensor 334) facing the point light source (light source 346), and the diffusing structure (diffuser 312) is disposed between the photosensitive element (photo sensor 334) and the point light source (light source 346). Momose (e.g., Figs. 1-10) and Cook (Figs. 3, 6-7, and 9) further disclose wherein the diffusing structure comprises a light shielding structure to scatter or shield the light from (e.g., Momose’s Figs. 1-3 and [0045], [0047], and [0063]; light diffusing structure 1 comprising an opaque light shielding layer 3; Cook’s Figs. 3, 6-7, and 9). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Momose and Cook to light diffuser of Boer for the same reason above.

Regarding claim 6, Boer in view of Momose and further in view of Cook discloses the fingerprint identification sensor according to claim 4, Boer (e.g., Figs. 3-4) discloses wherein an orthographic projection of the diffusing structure (diffuser 312) on the substrate (substrate 318) covers at least an orthographic projection of the center region of the point light source (light source 346) on the substrate (substrate 318). 

Regarding claim 7, Boer in view of Momose and further in view of Cook discloses the fingerprint identification sensor according to claim 6, Boer (e.g., Figs. 3-4) discloses wherein an orthographic projection of the diffusing structure (diffuser 312) on the substrate (substrate 318) at least partially overlaps the orthographic projection of the central region of the point light source (light source 346) on the substrate (substrate 318), and the orthographic projection of the diffusing structure (diffuser 312) coincides with an orthographic projection of the photosensitive element (photo sensor 334) on the substrate (substrate 318). Momose (e.g., Figs. 1-10) and Cook (Figs. 3, 6-7, and 9) further disclose wherein the diffusing structure comprises a light shielding layer to scatter or shield the light from the center region of the point light source (e.g., Momose’s Figs. 1-3 and [0045], [0047], and [0063]; light diffusing structure 1 comprising an opaque light shielding layer 3; Cook’s Figs. 3, 6-7, and 9). Therefore, the combination of Hsu, Momose, and Cook discloses an orthographic projection of the light shielding layer on the substrate at least partially overlaps the orthographic projection of the central region of the point light source on the substrate, and the orthographic projection of the light shielding layer coincides with an orthographic projection of the photosensitive element on the substrate. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Momose and Cook to the fingerprint sensor of Boer. The combination/motivation would be to provide a diffusing structure to uniformly spread a light illumination for an optical fingerprint sensing.

Regarding claim 8, Boer in view of Momose and further in view of  Cook discloses the fingerprint identification sensor according to claim 7, Boer (e.g., Figs. 3-4) discloses wherein the diffusing structure (diffuser 312) disposed on a side (bottom side) of the photosensitive element (photo sensor 334) facing the point light source (light source 346), and the diffusing structure (diffuser 312) is disposed between the photosensitive element (photo sensor 334) and the point light source (light source 346). Momose (e.g., Figs. 1-10) further discloses wherein the light shielding layer is on a side of the light shielding structure (e.g., Figs. 2-3; diffusing structure 3 as shown in Fig. 3 corresponds to a laminated structure of two opaque diffusing layers with convex shapes as shown in Fig. 2, one convex structure acts as a light shielding structure, and the second convex structure acts as a light shielding layer) facing the point light source (point light source 102). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of 

Regarding claim 9, Boer in view of Momose and further in view of  Cook discloses the fingerprint identification sensor according to claim 8, Momose (e.g., Figs. 1-10) discloses wherein a surface of the light shielding layer facing the point light source is a convex surface (e.g., Figs. 2-3; diffusing structure 3 as shown in Fig. 3 corresponds to a laminated structure of two opaque diffusing layers with convex shapes as shown in Fig. 2, one convex structure acts as a light shielding structure, and the second convex structure acts as a light shielding layer), and the convex surface is curved toward the point light source. (point light source 102). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Momose to the fingerprint sensor of Boer in view of Cook and Wu for the same reason above.

Regarding claim 10, Boer in view of Momose and further in view of  Cook discloses the fingerprint identification sensor according to claim 9, Momose (e.g., Figs. 1-10) discloses wherein the light shielding layer and the light shielding structure constitute a unitary structure and are made of a same material (e.g., Figs. 2-3; diffusing structure 3 as shown in Fig. 3 corresponds to a unitary structure constituted by two opaque diffusing layers of same material and same convex shapes as shown in Fig. 2, one convex structure acts as a light shielding structure, and the second convex structure acts as a light shielding layer). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Momose to the fingerprint sensor of Boer in view of Cook for the same reason above.

11.	Claim 17 is rejected under 35 U.S.C. 103 as unpatentable over Boer (US 20080121442 A1) in view of Thompson (US 20170220842 A1) and further in view of Shyu (US 20170336049 A1).
Regarding claim 17, Boer (e.g., Figs. 3-4) discloses a fingerprint identification method for a display screen, wherein a fingerprint identification sensor (fingerprint identification sensor 300 or 400) is disposed on a substrate (substrate 318) of the display screen, the fingerprint identification sensor includes a photosensitive element (photo sensor 334) and a light source assembly, and the light source assembly includes a point light source (light source 346) and a diffusing structure (diffuser 312), and the light source assembly (light source 346 and diffuser 312) is disposed below the photosensitive element (photo sensor 334), and the diffusing structure (diffuser 312) is disposed between the photosensitive element (photo sensor 334) and the point light source (light source 346).

Boer does not disclose during a display period, the point light source is turned off and display is performed on the display screen; and during a fingerprint identification period, the display is turned off, the point light source is turned on and fingerprint identification is performed. However, Thompson (e.g., Figs. 3-5, 7, and 9) discloses a (e.g., Figs. 3-5, 7, and 9; display screen), wherein a fingerprint identification sensor (e.g., Fig. 3; fingerprint sensor 305b) is disposed on a substrate of the display screen (e.g., Fig. 3; display substrate 308), the fingerprint identification sensor comprising at least a photosensitive element (e.g., Fig. 5; optical fingerprint sensor 504) and at least a light source assembly, and the light source assembly comprising a point light source (LED light source 506) and a diffusing structure (diffuser; [0060]), the method comprising: during a display period, the point light source is turned off and display is performed on the display screen; and during a fingerprint identification period, the display is turned off, the point light source is turned on and fingerprint identification is performed ([0059]-[0060], [0062], [0080], [0101]-[0102]; during fingerprint identification period, display is locked and off or in a low-power or sleeping mode, light source 506 is on to emit light for fingerprint sensing, when the fingerprint authentication is successful, light source 506 is off, display is unlocked and on). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Thompson to the display device of Boer or incorporate the teaching of Boer to the display device of Thompson. The combination/motivation would be to reduce an interference between an image display and a fingerprint sensing and therefore to improve the signal to noise of the fingerprint sensor.

Boer and Thompson does not expressly disclose wherein the diffusing structure being configured to reduce intensity of light received by the photosensitive element from a center region of the point light source. However, it is well known in optics that a light (e.g., Figs. 1-8) discloses a point light source (LED point light source 12; [0018] and [0020]) and a diffusing structure (diffusing structure including a diffuser 16) being configured to reduce intensity of light received by the photosensitive element from a center region of the point light source (e.g., Fig. 8 shows the light intensity is reduced from a center region of the point light source 12  after the light is passed through the diffusing structure). Therefore, the combination of Boer, Thompson, and Shyu teaches wherein the diffusing structure is configured to reduce intensity of light received by the photosensitive element from a center region of the point light source. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Shyu to the light diffuser of Boer and Thompson. The combination/motivation would be to provide a diffuser to uniformly expand a light illumination for an optical fingerprint sensing.

12.	Claim 18 is rejected under 35 U.S.C. 103 as unpatentable over Boer (US 20080121442 A1) in view of Thompson (US 20170220842 A1) and Shyu (US 20170336049 A1) and further in view of Minami (US 20140022426 A1).
(Figs. 3-4, 8, and 12) discloses wherein the fingerprint identification sensor further comprises a data transmission unit (e.g., Fig. 8; sensing circuit), and the data transmission circuit comprises a control switch (control switch 612) electrically connected to the photosensitive element (photo sensor 800), but does not disclose the data transmission circuit comprises an amplification circuit. However, Minami (e.g., Figs. 1, 3, 9-11, 15, 17, and 31) discloses wherein an optical image sensor comprises a data transmission unit, and the data transmission circuit comprises a control switch (e.g., Figs. 9-11; control switch 22) and an amplification circuit (e.g., Figs. 9-11; amplification circuit 52), and the control switch (e.g., Figs. 9-11; control switch 22) is electrically connected to the photosensitive element (e.g., Figs. 9-11; photo sensor 21) and the amplification circuit (e.g., Figs. 9-11; amplification circuit 52) respectively, and the amplification circuit (e.g., Figs. 9-11; amplification circuit 52) is connected to a CPU (processor 101) of the display screen; at an initial stage of the sensing period, the control switch is tuned on, the photosensitive element are reset (Figs. 8 and 9; reset period, switch 22 is on, photo sensor 21 is reset); and at a final stage of the sensing period, the control switch is turned on, the signals generated by the photosensitive element are read as sensing signals through the amplification circuit (Figs. 8 and 11; read-out period, switch 22 is on, detection signal from photo sensor 21 is read out through amplification circuit 52). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Minami to the fingerprint sensor of Boer, Thompson, and Momose for detection and transmission of fingerprint 

13.	Claim 19 is rejected under 35 U.S.C. 103 as unpatentable over Boer (US 20080121442 A1) in view of Thompson (US 20170220842 A1), Shyu (US 20170336049 A1), and Minami (US 20140022426 A1) and further in view of Raynor (US 2011014102 0A1).
Regarding claim 19, Boer in view of Thompson and Shyu and further in view of Minami discloses the fingerprint identification method according to claim 18, but does not disclose where durations of the initial stage and the final stage are respectively within a range of about 10 microseconds to about 500 microseconds. However, Raynor (e.g., Figs. 1-2) discloses an optical sensing method similar to that disclosed by Minami, where durations of the initial stage and the final stage are respectively within a range of about 10 microseconds to about 500 microseconds ([0025] and [0030]; initial reset time 10-50us, signal read-out time 50-100us). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Raynor to the fingerprint sensor of Boer, Thompson, Shyu, and Minami. The combination/motivation would be to provide a signal detection and processing circuit of a fingerprint sensor.

Response to Arguments
14.	Regarding claims 1 and 17, applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the 

15.	Regarding the Objections to Figs. 1 and 7, applicant argues that “…… The specification does not specify that the shield mode fully block the light from all directions”. However, in Figs. 1 and 7, the light emitted from the light source 310 is fully shielded or blocked by the light shielding structure 320 and the photo sensor 200 in all directions. Applicant also argues that “… Even if light is fully blocked in one direction by an object, it still can illuminate the area behind the object through multiple reflections from surrounding objects”. If so, such features should be shown in Figs. 1 and 7.
 Applicant further argues that “one of ordinary skill in the art would understand that the photosensor 200, TFT 20, and OLED 400 includes thin film structures that also allows light to transmit”. The examiner respectfully disagrees with applicant’s arguments. A photosensor (e.g., photodiode; [0038] of specification) receives an incident light and converts the light signal into an electrical signal; it does not allows light to transmit. In addition, it is well known that TFT and OLED comprise metallic electrodes (e.g., source, drain, anode), which do not transmit light. The examiner would reconsider a withdrawal of the drawing objections if applicant provide evidences to show photodiode, TFT, and OLED allow light to transmit. Applicant further asserts “Figures 1 and 7 are cross-sectional views. A proper arrangement of those objects in 3- dimensional space would not fully block the light illuminating the user finger”. This is one reason why the drawings are objected to. Applicant has an obligation to provide the drawings that clearly illustrate the claimed invention. For the reasons above, objections to the drawings are maintained.
Figs. 1 and 7 and the specification do not specify any feature of "fully shielded" from all the directions. One of ordinary skill in the art would acquire sufficient technical information and knowledge that the direct emission angle may be adjusted by changing the relative size of the light source and the light shielding structure (Figure 1) or changing the distance between the light source and the light shielding structure (Figure 7)”. However, the written description does not disclose the direct emission angle may be adjusted by changing the relative size of the light source and the light shielding structure (Figure 1) or changing the distance between the light source and the light shielding structure (Figure 7). Figs. 1 and 7 merely show the light emitted from the light source 310 is fully shielded or blocked by the light shielding structure 320 and the photo sensor 200 in all directions. Furthermore, since the light shielding structure 320 is disposed on the bottom of the photo sensor 200, changing the relative size of the light source and the light shielding structure (Figure 1) or changing the distance between the light source and the light shielding structure (Figure 7) does not change the diffused light from the light shielding layer 320 is received by the photo sensor 200 and converted into electrical signal and no light reaches the user finger.
Applicant further argues that “…… One of ordinary skill in the art would understand from the figures and specification that the present application describes the shielding means blocking the direct illumination. The directed shielded light can still reach the user finger through multiple reflections (diffusing) ……”. However, as shown in Figs. 1 and 7, the point light source 310, the light shielding layer 320, and the photo sensor 200 are arranged in sequence. As described above, the diffused light from the light shielding layer 320 is received by the photo sensor 200 and converted into electrical signal, therefore, 

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                                                              
/YUZHEN SHEN/Primary Examiner, Art Unit 2691